DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/21 has been entered.
Response to Arguments
Applicant’s arguments dated on have been considered but are moot because all the independent claims have been amended to which new ground rejection have been made are addressed and the arguments do not applied to the new rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10477460 (hereinafter P10477460), Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
	For claim 1, P10477460 discloses a communication method in a wireless communication system supporting device-to-device (D2D) communication (claim 1 “A communication method in a wireless communication system supporting device-to-device (D2D) communication”, claim 1) between a remote user equipment (UE) and a relay UE (claim 1 “establishing, by the remote UE, a connection with the relay UE receiving the discovery message based on information obtained during the direct discovery process”), the communication method comprising:
	transmitting, by the remote UE, a discovery message including information about the remote UE  and information for identifying a relay service to discover the relay UE (claim 1 “transmitting, by a remote user equipment (UE), a discovery message including information about the remote UE that transmits the discovery message and information for identifying a relay service to discover a relay UE”);
	receiving, by the remote UE, a discovery response message (claim 1 “receiving, by the remote UE, a discovery response message”); and
	establishing, by the remote UE, a connection with the relay UE receiving the discovery message (claim 1 “establishing, by the remote UE, a connection with the relay UE receiving the discovery message based on information obtained during the direct discovery process”): and
	releasing, by the remote UE, releas the connection with the relay UE in case of identifying at least one of a low battery status or a loss of the connection (claim 4 “the release of the connection is based on at least one of a battery status and a loss of the connection” and claim 22 “the release of the connection is based on at least one of a battery status and a loss of the connection”).
	P10477460 does not specifically discloses releasing is done by transmitting a relay release message to release and the relay UE is connected to a network via a base station. However, it is well known in the art that releasing a connection by sending a release message is a common way to release a connection and all UEs, including relay UEs, are normally connection to a base station, Examiner takes an official notice on this statement (for example, Chai (US 20140213221 A1) disclose it in [0008] “updating a connection between the base station and the first UE and/or a connection between the base station and the second UE; releasing a connection between the first UE and the second UE; transmitting a second release message to the second UE”).
	Therefore, it would be obvious to an ordinary skilled in the art at the time before the application was filed that P10477460 discloses all the claim limitation of the claims.
Claim 6 is rejected in similar fashion because it is the corresponding UE claim of claim 1 and has the same subject matter.
As to claims 2 and 7, P10477460 discloses claims 1 and 6, wherein the information about the remote UE includes a layer-2 link identifier (ID) of the remote UE (suggested by claim 1 “a discovery message including information about the remote UE that transmits the discovery message and information for identifying a relay service to discover a relay UE that supports a relay function in the D2D communication”; note that D2D is usually conducted in layer 2; Examiner takes an official notice on this Renesas [cited below] discloses it 6.X.1, wherein E-UTRAN is a layer 2 protocol).
As to claims 3 and 8, P10477460 discloses claims 1 and 6, wherein the information for identifying the relay service for discovering the relay UE includes a layer-2 link ID of the relay UE used for direct communication with the remote UE (suggested by claim 1 “information for identifying a relay service to discover a relay UE that supports a relay function in the D2D communication”).
As to claims 4 and 9, P10477460 discloses claims 3 and 8, wherein the layer-2 link ID of the relay UE is associated with a service code configured in the remote UE (s claim 1 “a service code configured in the remote UE”).
As to claims 5 and 10, P10477460 discloses claims 4 and 9, wherein the service code configured in the remote UE is for indicating the relay service for public safety in the D2D communication (suggested by claim 1 “a service code configured in the remote UE for indicating the relay service for public safety in the D2D communication”).
As to claims 11 and 12, P10477460 discloses claims 1 and 6, wherein the discovery response message includes information about the relay UE (suggested by claim 1 “a discovery response message generated by a prose manager included in the relay UE”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3, 6-8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Renesas Mobile Europe Ltd (“Connection setup via ProSe UE-to-Network Relay”, SA WG2 Meeeting #97, 27-31 May 2013, NPL submitted on 10/11/2017, 4 pages hereinafter Renesas; a copy dated 10/11/2017 can be found in the parent application 14858337) in view of Kodali (US 20130329637 A1).
For claim 1, Renesas discloses a communication method in a wireless communication system supporting D2D communication between a remote user equipment (UE) and a relay UE connected to a network via a base station. (Section 6.X.1, particularly Fig. 1 which shows D2D communication between a relay UE  (UE2 or UE3) and UE1; note that UE2 or UE3 is connected to ProSe server located in a base station), comprising: 
transmitting, by the remote UE, a discovery message including information about the remote UE and information for identifying a relay service to discover the relay UE (“DiscoverMe (UE1, Network connectivity request, etc)” message which is sent from UE1 to UE2, step 4 of Fig. 2);
received, by the remote UE, the discovery response message (UE1 receives a response message “ProSE UE-to-network relay connection request” at step 8, or “ProSE connection setup confirm (IP address, AS params, NAS params” at step 10, Fig. 2); and
	establishing, by the remote UE, a connection with the relay UE receiving the discovery message for accessing the network (step 12 “ProSe Connection and .
	Renesas is silent but Kodali, in the same field of endeavor of D2D wireless communication, discloses:
	transmitting, by the remote UE, a relay release message to release the connection with the relay UE in case of identifying at least one of a low battery status or a loss of the connection (suggested by [0031] “The mobile wireless device 102, however, can remain in the RRC connected state 302 (having missed the RRC connection release message from the LTE wireless network 200) and can continue to consume battery power awaiting data messages and/or signaling messages from the LTE wireless network 200”, which suggests transmitting release message). Furthermore, it is an obvious try to release a connection when either the battery of UE is low (because the UE would not be able to maintain the connection), or a loss of the connection (there is no reason to keep the connection if the connection is lost). It would be obvious to apply a known technique of Kodali to a known method of Renesas to yield predictable results of releasing a connection under certain conditions (see MPEP 2143(D)).
	Therefore, it would be obvious to an ordinary skilled in the art at the time before the application was filed to apply the teaching of Kodali on when to release a connection to the D2D communication disclosed by Renesas for the benefit of saving network resources of the connection (memory, computer power, bandwidth and etc.). 
Claim 6 is rejected in similar fashion because it is the corresponding UE claim of claim 1 and has the same subject matter.
As to claims 2 and 7, Renesas in view of Kodali discloses claims 1 and 6, wherein the information about the remote UE includes a layer-2 link identifier (ID) of the remote UE (suggested by page 4, item 8 “The UE#2 is identified with 3GPP level ProSe UE identifier the UE#1 has discovered in ProSe UE Discovery phase or knows priori”).
As to claims 3 and 8, Renesas in view of Kodali discloses claims 1 and 6, wherein the information for identifying the relay service for discovering the relay UE includes a layer-2 link ID of the relay UE used for direct communication with the remote UE (suggested by page 4, item 8 “The UE#2 is identified with 3GPP level ProSe UE identifier the UE#1 has discovered in ProSe UE Discovery phase or knows priori”). 
	As to claims 11 and 12, Renesas in view of Kodali discloses claims 1 and 6, wherein the discovery response message includes information about the relay UE (suggested by claim 1 “a discovery response message generated by a prose manager included in the relay UE”).
Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Renesas Mobile Europe Ltd (“Connection setup via ProSe UE-to-Network Relay”, SA WG2 Meeeting #97, 27-31 May 2013, NPL submitted on 10/11/2017, 4 pages hereinafter Renesas; a copy dated 10/11/2017 can be found in the parent application 14858337) in view of Kodali (US 20130329637 A1), further in view of EDGE (US 20130316727 A1)
As to claims 4 and 9, Renesas in view of Kodali discloses claims 3 and 8, and is silent but EDGE, in the same filed of endeavor of D2D communication, discloses the layer-2 link ID of the relay UE is associated with a service code configured in the remote UE ([0067] “The group members may authenticate each other or the group before joining the group as described above. In an emergency situation, UE 112n although not directly connected to any BTS or the internet may be able to send an emergency message, using an emergency service type, through other group members acting as relay UEs, such as UE 112m through BTS 114c or UE 112p through the Internet”). It would be obvious to apply the known technique of EDGE to the D2D communication disclosed by Renesas in view of Kodali to produce a predicted result of providing service information. 
Therefore, it would be obvious to an ordinary skilled in the art at the time before the application was filed to apply the teaching of EDGE to the D2D communication disclosed by Renesas in view of Kodali for the benefit of providing service information ([0067] of EDGE).
As to claims 5 and 10, Renesas in view of Kodali discloses claims 4 and 9, wherein the service code configured in the remote UE is for indicating the relay service for public safety in the D2D communication ([0067] “The group members may authenticate each other or the group before joining the group as described above. In an emergency situation, UE 112n although not directly connected to any BTS or the internet may be able to send an emergency message, using an emergency service type, through other group members acting as relay UEs, such as UE 112m through BTS 114c or UE 112p through the Internet”; note that one ordinary skilled in the art would understand emergency service type is often related to the public safety issues, such as ambulance, police warning, fire warning and etc). It would be obvious to apply the known technique of EDGE to the D2D communication disclosed by Renesas in view of Kodali to produce a predicted result of providing public safety information. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianye Wu whose telephone number is (571)270-1665.  The examiner can normally be reached on Monday to Thursday, 8am to 7pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYE WU/Primary Examiner, Art Unit 2462